Case 1:19-cr-20085-MGC Document 59 Entered on FLSD Docket 02/06/2020 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
  UNITED STATES OF AMERICA,
        Plaintiff,
  vs.                              CASE NO.: 19-20085-CR-COOKE
  GEORGE FERRER SANCHEZ,
        Defendant.
                                  /


                                NOTICE OF APPEAL
        NOTICE OF HEREBY GIVEN that the Defendant GEORGE FERRER
  SANCHEZ hereby appeals to the United States Court of Appeals for the Eleventh
  Circuit from the sentence imposed by this Court in open court on January 22, 2020 as
  reflected in the judgment filed on January 24, 2020 (DE #56) pursuant to 18 U.S.C.
  §3742.


                             CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing of the
  foregoing was electronically filed with the Clerk of Court by using the CM/ECF system
  which will send a notice of electronic filing to all counsel of record this 6th day of
  February 2020.
Case 1:19-cr-20085-MGC Document 59 Entered on FLSD Docket 02/06/2020 Page 2 of 2



                                     Respectfully submitted,
                                     LAW OFFICES OF PHILIP R. HOROWITZ
                                     Attorney for Defendant FERRER SANCHEZ
                                     Suite #1910 - Two Datran Center
                                     9130 South Dadeland Boulevard
                                     Miami, Florida 33156
                                     Tel.: (305) 670-1915
                                     Fax.: (305) 670-1901
                                     E-Mail: HorowitzDefense@aol.com

                                       /s/ Philip R. Horowitz
                                     By: PHILIP R. HOROWITZ, ESQUIRE
                                     Florida Bar No.: 466557
